Matter of Brady R. (Joseph R.) (2020 NY Slip Op 00771)





Matter of Brady R. (Joseph R.)


2020 NY Slip Op 00771


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND BANNISTER, JJ.


1249 CAF 18-00764

[*1]IN THE MATTER OF BRADY R. WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JOSEPH R., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.
JAMES WUJICK, COUNTY ATTORNEY, ATTICA (JENNIFER M. WILKINSON OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered April 18, 2018 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Holli H. v Joseph R. ([appeal No. 1] — AD3d — [Jan. 31, 2020] [4th Dept 2020]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court